Citation Nr: 1738099	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-10 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to a rating in excess of 20 percent for mild focal entrapment of the left ulnar nerve at the elbow, left C5 and C6 radiculopathy (left upper extremity peripheral neuropathy).

4.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and atherosclerotic disease.

5.  Entitlement to a rating in excess of 10 percent for left lower extremity diabetic neuropathy of the sciatic nerve.

6.  Entitlement to rating in execss of 10 percent for right lower extremity diabetic neuropathy of the sciatic nerve.

7.  Entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic neuropathy of the femoral nerve.

8.  Entitlement ot an initial rating in excess of 10 percent for right lower extremity diabetic neuropathy of the femoral nerve.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army on active duty from April 1962 to April 1964 and from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2014 decision, the RO granted separate ratings for right and left lower extremity diabetic neuropathy of the femoral nerve.  This award was less than the maximum benefit allowed under VA law and regulations; therefore, the claims remained on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

In signed correspondence received in October 2016, prior to the promulgation of a Board decision, the Veteran wrote that he wished to withdraw the appeal of his request to reopen a claim of service connection for a back disability; a claim of service connection for a neck disability; and claims for an increased rating for left upper extremity peripheral neuropathy, type II diabetes mellitus, right lower extremity diabetic neuropathy of the sciatic nerve, left lower extremity diabetic neuropathy of the sciatic nerve, right lower extremity diabetic neuropathy of the femoral nerve, and left lower extremity diabetic neuropathy of the femoral nerve.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal a request to reopen a claim of service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);    38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a neck disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to a rating in excess of 20 percent for mild focal entrapment of the left ulnar nerve at the elbow, left C5 and C6 radiculopathy (left upper extremity peripheral neuropathy) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal regarding the issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and atherosclerotic disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal regarding the issue of entitlement to a rating in excess of 10 percent for left lower extremity diabetic neuropathy of the sciatic nerve have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);          38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the appeal regarding the issue of entitlement to rating in execss of 10 percent for right lower extremity diabetic neuropathy of the sciatic nerve have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);          38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic neuropathy of the femoral nerve have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);   38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of the appeal regarding the issue of entitlement ot an initial rating in excess of 10 percent for right lower extremity diabetic neuropathy of the femoral nerve have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);   38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

In signed correspondence received in October 2016, prior to the promulgation of a Board decision, the Veteran wrote that he wished to withdraw the appeal of his request to reopen a claim of service connection for a back disability; a claim of service connection for a neck disability; and claims for an increased rating for left upper extremity peripheral neuropathy, type II diabetes mellitus, right lower extremity diabetic neuropathy of the sciatic nerve, left lower extremity diabetic neuropathy of the sciatic nerve, right lower extremity diabetic neuropathy of the femoral nerve, and left lower extremity diabetic neuropathy of the femoral nerve.  Thus, the Veteran has withdrawn these appeals and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

The appeal on the request to reopen a claim of service connection for a back disability is dismissed.

The appeal on the issue of entitlement to service connection for a neck disability is dismissed.

The appeal on the issue of entitlement to a rating in excess of 20 percent for mild focal entrapment of the left ulnar nerve at the elbow, left C5 and C6 radiculopathy (left upper extremity peripheral neuropathy) is dismissed.

The appeal on the issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and atherosclerotic disease is dismissed.

The appeal on the issue of entitlement to a rating in excess of 10 percent for left lower extremity diabetic neuropathy of the sciatic nerve is dismissed.

The appeal on the issue of entitlement to rating in execss of 10 percent for right lower extremity diabetic neuropathy of the sciatic nerve is dismissed.

The appeal on the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic neuropathy of the femoral nerve is dismissed.

The appeal on the issue of entitlement to an initial rating in excess of 10 percent for right lower extremity diabetic neuropathy of the femoral nerve is dismissed.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


